GOLDTHWAITE, J.
— It is clear that the court erred in rendering judgment against the garnishee, as the answer shows that the legal interest in the debt was not in either of the defendants. The bills of exchange, which constituted the only debt admitted by the answer, were payable to Olay Stinnett; and he should have been brought before the court, before a judgment could properly be rendered, as the effect *577of making tbe bills payable to a third person was, to vest the legal title to the debt in him. Covington v. Kelly, 6 Ala., 860; Goodwin v. Brooks, ib., 836; Moore v. Jones, 13 Ala., 296. Although not technically a transferree, he was within the spirit of the act of 1840, (Olay’s Digest, 63,) and should have been proceeded against under that statute, if the plaintiff wished to contest the actual ownership of the debt.
The disposition of the case upon this point may be decisive of the case, and for that reason we decline to consider the other questions presented in the argument.
The judgment is reversed, and the cause remanded.